Citation Nr: 1742529	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an inner ear or neurological disorder other than tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to April 2007 during the Iraq War.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this appeal has since been transferred to the RO in Muskogee, Oklahoma.

On his June 2010 Appeal to the Board of Veteran's Appeals (VA Form 9), the Veteran requested a videoconference hearing before a Veteran's Law Judge.  In November 2014, the RO issued two letters of notice to the Veteran that his hearing was scheduled in December 2014.  However, the Veteran failed to show for his hearing and failed to explain his absence.  The Board considered the hearing request withdrawn in its March 2017 Remand.  38 C.F.R. 20.704 (d) (2016).  

In June 2016 and March 2017, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his variously diagnosed symptoms of dizziness and vertigo are related to his active military service.  

The Veteran was in the infantry during the Iraq war, and worked as a mortar man, loading and firing mortars, and reported exposure to extremely loud and explosive noise.  The Veteran was awarded the combat infantryman badge, among other commendations.  The Veteran's serviced treatment records are silent for complaints of dizziness or vertigo.  

In February 2008, the Veteran underwent a VA general medical examination, which first noted his complaints tinnitus.  In March 2008, the Veteran underwent a VA audiological examination, during which the Veteran was diagnosed with tinnitus.  In July 2009, the Veteran underwent a VA audiology consult, during which he complained of hearing loss in the right ear, bilateral recurrent tinnitus, and a loss of balance/dizziness.  In addition to recounting his in-service history of noise exposure, he stated that he was unsure when the tinnitus or dizziness started but noticed that the dizziness is worse with the tinnitus.  The record reflects an impression of central vestibular nystagmus.  

A February 2010 VA treatment record reflects that the Veteran was seen on an emergency basis for various complaints, including dizziness, vertigo, and increased tinnitus.  

In a September 2010 VA neuropsychological consult report, the Veteran reported an incident in which an IED detonated about 10 feet from and on the right side of the vehicle that he was driving.  The Veteran explained that since that time, he has experienced predominately right sided tinnitus following this incident.  A very complex diagnostic impression resulted, including a notation that "[it] is possible that his MRI findings of mass effect on 7th and 8th CNs at a loop of the AICA could result in nystagmus, ipsilateral hearing loss/tinnitus, but the clinical significance of these findings is best assessed by neurology."

During a November 2010 VA neurology consult, the Veteran was evaluated for dizziness which began about two years ago and complaints of dizziness which can be brought on by a sensation of tinnitus which was noted as present since about 2003.  Impression included possible Meniere's disease.  

In a November 2010 VA spinal cord injury note, the Veteran reported that he was driving a large armored vehicle while in service when an IED detonated ten to 15 feet to the right.  At the time, he hit his head and lost consciousness briefly.  The Veteran reported headache and tinnitus since then.  Various findings were made, including a recommendation to consider the plausibility of AICA syndrome.  
In a December 2010 VA audiology note, the Veteran was seen for assessment of Meniere's Disease, during which he reported bilateral intermittent tinnitus, more severe in the right, which occurs several times a week or once a week and can occur in association with dizziness. 

In January 2013, the Veteran was scheduled for a VA audiological examination but did not report for such examination.  

The Veteran was granted service connection for tinnitus in a June 2016 Board decision, which also remanded the issue of the Veteran's inner ear or neurological disorder for an etiology opinion.  The Veteran was scheduled for a VA ear examination in September 2016, but failed to report.  However, in an October 2016 "Report of General information," it was noted that the Veteran called the RO and requested to reschedule the examination because he did not receive notification of the examination; and he indicated that he would attend the rescheduled VA examination.  The Board then remanded the claim in March 2017, to provide the Veteran with another opportunity to attend a VA examination.

The Veteran was scheduled for another VA examination for his ear conditions on April 12, 2017.  An examination detail screen in VBMS indicates that the Veteran did not attend his appointment on April 12, 2017.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be based upon the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a) (2016).  The burden is on VA to demonstrate that notice was sent to a claimant's last address of record and that a claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Return mail at the Appeals Management Center of June 1, 2017, indicates that the address on the letter is no longer the Veteran's address and the correspondence was returned to sender; however, the Virtual Benefits Management System (VBMS) shows a different address.  The Veteran's representative raised these contentions in an August 2017 brief.  Given that it is unclear from the record whether the notice of examination was mailed to the Veteran's latest address, and in resolving all reasonable doubt in his favor, the Board finds that good cause is shown for the Veteran's failure to attend the VA examination in April 2017.

In view of the foregoing, a remand for ENT and neurological examinations is warranted.  Also, in the event the Veteran does not or is unable to attend the scheduled VA examinations, the Veteran claims file is to be referred to an examiner(s) with appropriate expertise for the purpose of obtaining an addendum opinion(s) based on the evidence that is already of record.

The Veteran is advised that his cooperation is at the examination(s) is of the utmost importance in obtaining accurate clinical data and in assisting to provide the medical guidance necessary to make a decision in this case.

Accordingly, in order to give the Veteran every consideration with respect to his appeal of this issue, the case is REMANDED for the following action:

1.  Contact the Veteran and offer him the opportunity to identify and submit additional evidence relevant to an inner ear or neurological disorder other than tinnitus.  Obtain all VA and non-VA records sufficiently identified by the Veteran and that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records.  

If the Veteran responds, assist him in obtaining additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them and describe further action to be taken.

2.  Thereafter, the Veteran is to be afforded an ears, nose, and throat (ENT) and neurological examinations to determine the nature and etiology of any inner ear or neurological disorder (other than tinnitus).  The record, to include a copy of this Remand, is to be made available to and be reviewed by the examiner(s).  The examination report(s) is to include a detailed review of the Veteran's history, evaluations, and all appropriate tests and studies needed to determine the status of the disorder should be conducted.  In offering any assessment(s) or opinion(s), the examiner(s) should take into account all evidence of record, to include both lay and medical evidence.

The examiner is asked to provide an opinion addressing the following:

(a) Identify all current inner ear or neurological    conditions, to include consideration of episodic vertigo, Meniere's disease, central vestibular nystagmus, and AICA syndrome.  Consider and address, if necessary, the Veteran's allegations and medical evidence documenting complaints of vertigo or dizziness with tinnitus.  

(b) For each such diagnosed condition: is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's exposure to loud and explosive noise in service caused any acoustic or nerve damage that has resulted in, or is related to, any inner ear or neurological disorder (other than tinnitus)?

(c) For each such diagnosed condition: is it at least as likely as not (i.e., 50 percent or greater probability) that any inner disorder or neurological disorder (other than tinnitus) was caused by or results from the Veteran's service-connected tinnitus?

(d) For each such diagnosed condition: is it at least as likely as not (i.e., 50 percent or greater probability) that any inner disorder or neurological disorder (other than tinnitus) has progressed at an abnormally high rate due to or as the result of the Veteran's service-connected tinnitus?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make the medical guidance in the study of this case.

2.  If the Veteran does not, or is unable to attend the scheduled VA examinations, an addendum opinion to the Veteran's March 2008 VA examination from a medical professional(s) with appropriate expertise in ENT and neurology, conforming to sections (a) through (d) above is to be requested by the AOJ.  

3.  After accomplishing all requested actions, as well as any additional action deemed warranted, re-adjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




